     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 1 of 12



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION



 ALASKA GROWTH CAPITAL
 BIDCO, INC.,                                     CV 20-23-GF-BMM

                   Plaintiff,
                                               DEFAULT JUDGMENT,
      vs.                                    DECREE OF FORECLOSURE
                                                AND ORDER OF SALE
 BROOKSIDE WOOLEN MILL, a
 Montana partnership; THAYNE
 MACKEY, INC., a Montana
 corporation; MICHELLE MACKEY,
 INC., a Montana corporation; TCJ I,
 LLC, a Delaware limited liability
 company; THAYNE A. MACKEY, an
 individual; and MICHELLE L.
 MACKEY, an individual,

                   Defendants.

      Presently before the Court is Plaintiffs Motion for Entry of Default

Judgment under Fed. R. Civ. P. 55. Plaintiff seeks a default judgment against all

of the Defendants, a decree of foreclosure, and an order of sale. The motion is

supported by a brief(Doc. 14), the Declaration of Ben Kappelman (Doc. 16), the

Declaration of Michael Rzeszut (Doc. 17), and the Default Certificate entered by

the Clerk of Court on June 9, 2020. (Doc. 12). No Defendant has filed a brief in

opposition to the motion.
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 2 of 12



                               FINDINGS OF FACT

      1.     This Court possesses subject matter jurisdiction over this action under

28 U.S.C. § 1332. Complete diversity of citizenship exists between the Plaintiff

and the Defendants. The amount in controversy exceeds $75,000, exclusive of

interests and costs. Venue is proper given that the real property at issue in this

action is located in Phillips County, Montana.

      2.     Plaintiff loaned Defendant Brookside Woolen Mill (Brookside) the

sum of$650,000 on or about August 13, 2013, pursuant to a business loan

agreement. Brookside executed a promissory note and a commercial security

agreement in favor of Plaintiff in exchange for the loan. The commercial security

agreement granted Plaintiff a first priority security interest in certain personal

property described in the security agreement (the Personal Property Collateral).

Plaintiff perfected its interest in the Personal Property Collateral by filing two

UCC-1 financing statements with Montana's Secretary of State on August 27,

2013, and on February 11, 2014. Copies of the loan agreement, promissory note,

security agreement, and UCC-1 financing statements are attached to the Complaint

as Documents 1-1, 1-2, 1-3, 1-4 and 1-5.

      3.     Defendants Michelle Mackey, Inc., Michelle L. Mackey,

Thayne Mackey, Inc. and Thayne A. Mackey each executed an unconditional

                                           2
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 3 of 12



guarantee in connection with the loan. A copy of the guarantees are attached to

the Complaint as Documents 1-6, 1-7, 1-8 and 1-9.

      4.    Thayne A. Mackey (individually) executed two mortgages on

August 13, 2013, as security for the promissory note. The first mortgage related to

real property located at 47464 U.S. Highway 2, in Malta, Montana 59538. The

mortgage is referred to herein as the 47464 mortgage. The mortgage was recorded

in Phillips County, Montana on August 14, 2013, in Book 57 of Documents, at

pages 329-343, as Instrument No. 346129.

      The second mortgage related to certain real property located at 47466 U.S.

Highway 2 in Malta, Montana 59538. The mortgage is referred to herein as the

47466 mortgage. The mortgage was recorded in Phillips County, Montana on

August 14, 2013, in Book 57 of Documents, at pages 298-313, as Instrument No.

346127. Copies of these two mortgages are attached to the Complaint as

Documents 1-10 and 1-11.

      5.    Thayne A. Mackey and Michelle L. Mackey Gointly) executed a

mortgage as security for the promissory note. The mortgage related to real

property located at 3493 Old U.S. Highway 2 in Malta, Montana 59538. The

mortgage is referred to herein as the 3493 mortgage. The mortgage was recorded

in Phillips County, Montana on December 24, 2015, in Book 67 of Documents, at

                                         3
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 4 of 12



pages 272-286, as Instrument No. 349368.

      6.     Brookside is in default under the terms of the loan agreement and

promissory note due to the failure to make payments of principal and interest as

agreed.

      7.     As of July 21, 2020, Brookside was indebted to Plaintiff for

the loan described above in the amount of $838,055.02. This amount consists of

principal in the amount of $597,228.85, interest in the amount of $186,670.86, late

fees in the amount of$15,640.68, lender fees and costs in the amount of

$7,697.40, and attorneys' fees and costs in the amount of $30,817.23. Interest

continues to accrue from July 21, 2020, at the rate of $99.54 per day until the date

judgment is entered. Plaintiff also seeks post-judgment interest, costs and

attorneys' fees from Brookside as allowed under the loan documents.

      8.     As of July 21, 2020, Michelle Mackey, Inc., Thayne Mackey, Inc.,

Michelle Mackey and Thayne Mackey owed Plaintiff the total amount of

$838,055.02 under the guarantees described above. Interest continues to accrue

from July 21, 2020, at the rate of $99.54 per day until the date judgment is entered.

Plaintiff also seeks post-judgment interest, costs and attorneys' fees from

Defendants Michelle Mackey, Inc., Thayne Mackey, Inc., Michelle Mackey and

Thayne Mackey as allowed under the loan documents.

                                          4
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 5 of 12


      9.     The real property located at 47466 U.S. Highway

2, Malta, Montana 59538 (the 47466 Property) has the following legal description:

             Tracts 4, 5 and the Remainder Tract of the O Bar Land
             Subdivision, Phillips County, Montana, according to the
             official plat thereof, filed as Plat No. 11 0A.

             EXCLUDING Tract 3A of the O Bar Land Subdivision,
             Phillips County, Montana, according to the official
             recorded plat thereof, filed as Amended Plat No. 11 OB.

Plaintiffs interest in the 47466 Property is prior, senior and superior to the

interests of each Defendant in the 47466 Property, as well as the liens or interests

of all other persons or entities in the 4 7466 Property recorded subsequent to the

recording of the Plaintiffs Lis Pendens in Phillips County, Montana, on April 7,

2020 in Book 87 of Documents, at pages 317-334, as Instrument No. 355912 (the

47466 Lis Pendens).

      10.    The real property located at 47464 U.S. Highway 2, Malta, Montana

59538 (the 47464 Property) has the following legal description:

              Tract 3A of the O Bar Land Subdivision, Phillips
              County, Montana, according to the official plat thereof,
              filed as Amended Plat No. 11 l0B.

Plaintiffs interest in the 47464 Property is prior, senior and superior to the

interests of each Defendant in the 4 7464 Property, as well as the liens or interests

of all other persons or entities in the 4 7464 Property recorded subsequent to the



                                          5
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 6 of 12



recording of Plaintiffs Lis Pendens in Phillips County, Montana, on April 7, 2020

in Book 87 of Documents, at pages 335-351, as Instrument No. 355913 (the 47464

Lis Pen dens).

      11.    The real property located at 3493 Old U.S. Highway 2, Malta,

Montana 59538 (the 3493 Property) has the following legal description:

             Simanton Subdivision, Phillips County, Montana, being
             a tract of land in the SEI/4 of Section 12, Township 30
             North, Range 30 East, according to the official plat
             thereof, filed as Plat# 140.

Plaintiff's interest in the 3493 Property is prior, senior and superior to the interests

of each Defendant in the 3493 Property, as well as the liens or interests of all other

persons or entities in the 3493 Property recorded subsequent to the recording of

the Plaintiff's Lis Pendens in Phillips County, Montana, on April 7, 2020 in Book

87 of Documents, at pages 300-316, as Instrument No. 355911 (the 3493 Lis

Pendens).

      12.    Plaintiff's interest in the Personal Property Collateral is prior, senior

and superior to the interests of each Defendant in the Personal Property Collateral,

except the interests ofTCJ I, LLC.

      13.    Plaintiff filed its Complaint in this action on March 26, 2020.

(Doc. I).

      14.    Plaintiff served Defendant TCJ I, LLC with a copy of the Summons

                                           6
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 7 of 12


and Complaint on April 7, 2020, via service on TCJ I, LLC's registered agent

Corporation Service Company. (Doc. 4).

      15.   Plaintiff served Defendant Brookside with a copy of the

Summons and Complaint on April 9, 2020, via service on Brookside's registered

agent Thayne Mackey. (Doc. 5).

      16.   Plaintiff served Defendant Michelle Mackey, Inc. with a copy of

the Summons and Complaint on April 9, 2020, via service on Michelle Mackey,

Inc. 's registered agent Michelle Mackey. (Doc. 6).

      17.   Plaintiff personally served Defendant Michelle L. Mackey with a

copy of the Summons and Complaint on April 9, 2020. (Doc. 7).

      18.   Plaintiff served Defendant Thayne Mackey, Inc. with a copy of the

Summons and Complaint on April 9, 2020, via Thayne Mackey, Inc.'s registered

agent Thayne Mackey. (Doc. 8).

      19.   Plaintiff personally served Defendant Thayne A. Mackey with a copy

of the Summons and Complaint on April 9, 2020. (Doc. 9).

      20.   None of the Defendants have appeared, answered or otherwise

responded to the Complaint.

      21.   The Clerk of Court entered a Default Certificate with respect to all of

the Defendants on June 9, 2020. (Doc. 12).


                                         7
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 8 of 12



                            CONCLUSIONS OF LAW

      22.    Plaintiff is entitled to judgment against Defendant Brookside in the

amount of $838,055.02, with additional interest of $99.54 per day from July 21,

2020, until the date of judgment. Plaintiff is also entitled to post-judgment

interest, costs and fees against Defendant Brookside as allowed under the loan

documents.

      23.    Plaintiff is entitled to judgment against Defendants Thayne Mackey,

Inc., Michelle Mackey, Inc., Thayne A. Mackey and Michelle L. Mackey in the

amount of$838,055.02, with additional interest of$99.54 per day from July 21,

2020 until the date of judgment. Plaintiff is also entitled to post-judgment interest,

costs and fees against Defendants Thayne Mackey, Inc., Michelle Mackey, Inc.,

Thayne A. Mackey, and Michelle L. Mackey as allowed under the loan

documents.

      24.    Plaintiff is entitled to an order of sale of the real property and

Personal Property Collateral described herein.

      Based on the foregoing Findings of Fact and Conclusions of Law,

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

      1.     Plaintiffs Motion for Entry of Default Judgment (Doc. 13) is

GRANTED.


                                           8
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 9 of 12



      2.     Plaintiff shall have judgment against Defendant Brookside in the

amount of$838,055.02, with additional interest of$99.54 per day from July 21,

2020, until the date of judgment, plus post-judgment interest, costs and attorneys'

fees as allowed under the loan documents.

      3.     Plaintiff shall have judgment against Defendants Thayne Mackey,

Inc., Michelle Mackey, Inc., Thayne A. Mackey and Michelle L. Mackey in the

amount of$838,055.02, with additional interest of$99.54 per day from July 21,

2020 until the date of judgment, plus post-judgment interest, costs and attorneys'

fees as allowed under the loan documents.

      4.     Plaintiff is granted judgment foreclosing out the liens, claims and

interests of all Defendants in the 47466 Property, as well as the liens, claims and

interests of all other persons or entities in the 4 7466 Property recorded after the

recording of the 47466 Lis Pendens in Phillips County, Montana on April 7, 2020.

      5.     Within IO days of the entry of this judgment, Defendants Brookside,

Thayne Mackey, Inc., Michelle Mackey, Inc., Thayne A. Mackey and Michelle L.

Mackey shall provide Plaintiff with:

             a.     Evidence of insurance on the 4 7466 Property; and

             b.     Access to the 47466 Property to conduct an appraisal and

                    inspection of the 47466 Property.


                                           9
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 10 of 12


      6.     The 4 7466 Property may be sold as provided by law to satisfy this

judgment.

      7.     Plaintiff is granted judgment foreclosing out the liens, claims and

interests of all Defendants in the 47464 Property, as well as the liens, claims and

interests of all other persons or entities in the 47464 Property recorded after the

recording of the 47464 Lis Pendens in Phillips county, Montana, on April 7, 2020.

      8.     Within 10 days of the entry of this judgment, Defendants Brookside,

Thayne Mackey, Inc., Michelle Mackey, Inc., Thayne A. Mackey and Michelle L.

Mackey shall provide Plaintiff with:

             a.     Evidence of insurance on the 47464 Property; and

             b.     Access to the 47464 Property to conduct an appraisal and

                    inspection of the 47464 Property.

      9.     The 47464 Property may be sold as provided by law to satisfy this

judgment.

      10.    Plaintiff is granted judgment foreclosing out the liens, claims and

interests of all Defendants in the 3493 Property, as well as the liens, claims and

interests of all other persons or entities in the 3493 Property recorded after the

recording of the 3493 Lis Pendens in Phillips County, Montana on April 7, 2020.

      11.    Within 10 days of the entry of this judgment, Defendants Brookside,


                                          10
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 11 of 12


Thayne Mackey, Inc., Michelle Mackey, Inc., Thayne A. Mackey and Michelle L.

Mackey shall provide Plaintiff with:

             a.     Evidence of insurance on the 3493 Property; and

             b.     Access to the 3493 Property to conduct an appraisal and

                    inspection of the 3493 Property.

      12.    The 3493 Property may be sold as provided by law to satisfy this

judgment.

      13.    Plaintiff is granted judgment foreclosing out the liens, claims and

interests of Defendants Brookside, Thayne Mackey, Inc., Michelle Mackey, Inc.,

Thayne A. Mackey and Michelle L. Mackey in the Personal Property Collateral, as

well as the liens, claims and interests of all other persons or entities in the Personal

Property Collateral recorded after the recording of Plaintiff's UCC-1 Financing

Statement with Montana's Secretary of State on August 27, 2013.

      14.    The Personal Property Collateral may be sold as provided by law to

satisfy this judgment.

      15.    Plaintiff may (but is not required to) credit bid at the sale of the

47466 Property, the 47464 Property, the 3493 Property and the Personal Property

Collateral in any amount up to the debt amount.

      16.    In the event there is a deficiency after applying the proceeds of the


                                           11
     Case 4:20-cv-00023-BMM-JTJ Document 18 Filed 10/06/20 Page 12 of 12



judicial foreclosure sale( s) described herein, Plaintiff is granted a deficiency

judgment, jointly and severally, against Defendants Brookside, Thayne Mackey,

Inc., Michelle Mackey, Inc., Thayne A. Mackey and Michelle L. Mackey.

       17.   The Judgment entered herein shall be augmented by any and all

additional interest, costs and attorneys' fees allowed under the loan documents,

with such amounts to be established by affidavit.

      DATED this 6th day of October, 2020.




                                                    Brian Morris, Chief District Judge
                                                    United States District Court




                                           12
